DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 1/12/2022; claims 1-20 are pending.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elitok (US 2007/0191689 A1) in view of Feller et al. (US 9,311,568 B1).
Re claims 1, 8, 14:
1. Elitok teaches a method (Elitok, Abstract) comprising: 
receiving, by a food categorization engine provided on a server and operating in a training mode, a training food data set including a plurality of text descriptions of a plurality of food items and a corresponding association of each of the plurality of food items of the training food data set with one or more food categories of a plurality of food categories (Elitok, [0011], “a step of applying the food ingredient grading scheme to at least part of the food database for achieving a grading or rating or classification or rank for at least part of the food products”; [0116], “and/or more general suggestions for eating and/or avoiding certain categories of specific (predetermined or predeterminable) food products and/or specific (predetermined or predeterminable) food categories (such as vegetables, fruits, meat, etc.) and/or subcategories (such as dark or light meat, low-fat content or high fat content cheese, etc.) and/or more general suggestions for eating and/or avoiding certain ingredients and/or group of ingredients”), wherein the training food data set is provided from a database of crowd-sourced data records of food items (Elitok, [0147], “diet program database 210 comprises a plurality of diet program schemes 180 … a plurality of these schemes is provided as a template being part of the diet program database 210”; [0118], “Preferably, a plurality of food ingredient grading schemes 110 are created by the nutritionist and saved in storage means as templates for the later use”; [0067], “generating a nutrition plan or scheme… such as a nutritionist and/or a patient and/or a doctor”; the diet program database includes schemes and recipes created by one or more users nutritionists, patient and a doctor; a schemes and template are user created; hence it is a crowd-sourced database); 
analyzing, by the food categorization engine, the feature set for each food item of the training food data set to determine sets of food categorization features that correlate to individual ones of the one or more food categories (figs. 6 – 10; i.e., fig. 6, “Name food basket”, “Ingredient category”; [0139], “This screen display comprises an input field 162 for receiving the input of the name for new food shelf 160. Through further input fields 164 the food category and/or a food sub-category for the new food shelf 160 may be defined or input. In a food product presenting field 166 but screen display presents a list of graded food products”; names and fields are descriptions of the food/ingredients), wherein the sets of food categorization features are defined by a plurality of category vectors, each of the category vectors associated with one of the food categories (Elitok, [0131], “a weighted average for the grading level of a food product is preferably achieved by summing up the grading level values ai (e.g. i=1, 2 or 3) of the graded food ingredients multiplied by the weighting factor for the individual grading of the food ingredients and dividing the resulting sum by the sum of the weighting factors of all gradings of the food ingredients”; [0011], “a step of applying the food ingredient grading scheme to at least part of the food database for achieving a grading or rating or classification or rank for at least part of the food products”; [0012]; Elitok teaches a matrix of ingredients x weighting factors (vector) to calculate a score of a food product); 
analyzing, by the food categorization engine, one or more individual words and/or characters of the text description of the food item, wherein analyzing the one or more individual words and/or characters of the text description of the food item comprises generating a numerical vector representative thereof; multiplying the numerical vector by a matrix defined by the plurality of category vectors; automatically selecting one or more food categories with which to associate the food item based at least in part on the multiplication (Elitok, [0131], “a weighted average for the grading level of a food product is preferably achieved by summing up the grading level values ai (e.g. i=1, 2 or 3) of the graded food ingredients multiplied by the weighting factor for the individual grading of the food ingredients and dividing the resulting sum by the sum of the weighting factors of all gradings of the food ingredients”; [0011], “a step of applying the food ingredient grading scheme to at least part of the food database for achieving a grading or rating or classification or rank for at least part of the food products”; [0012]; Elitok teaches a matrix of ingredients x weighting factors (vector) to calculate a score of a food product); and 
amending the data record associated with the food item in the database to include the selected one or more food categories (Elitok, [0076], “the at least one food ingredient grading scheme defines at least one grading or rating or classification or rank for at least one food ingredient, such as vitamins, proteins, fats, sodium, iron”; [0122], “he may change the selection of an individual ingredient such as sodium, vitamin C, fat or protein, for example, or a selection of the ingredient category such as minerals, vitamins, macro, for example, or the user may also change a weighting factor, preferably in the range from 1 to 10, a grading interval, i.e. the good, neutral, bad and irreconcilable/allergic parameters for an ingredient, or the type of the reference value, i.e. the scale type (OF), preferably from a drop down list”; the value(s) associated with ingredients and weight factor can be modified by a user).

Elitok does not explicitly disclose extracting, by the food categorization engine, one or more features from each text description of the training food data set to generate a feature set for each food item of the training food data set; nor disclose standardizing a text description of a food item received from a user of a client device in communication with the server, the food item associated with a data record in the database.  Feller teaches an invention related to process a recipe from structured data to extract recipe text and select an image representative of the recipe (Feller, Abstract).  Feller teaches extracting, by the food categorization engine, one or more features from each text description of the training food data set to generate a feature set for each food item of the training food data set; and standardizing a text description of a food item received from a user of a client device in communication with the server, the food item associated with a data record in the database (Feller, Abstract, “The classified recipe text”; col. 2, lines 12 - 31, “To extract recipe text from a candidate recipe and verify that the candidate recipe is a recipe, the source content of the recipe is classified”; col. 9, line 54 – col. 10, line 41, “The language model uses the knowledge graph to broaden a language model from a particular food-related term (e.g., "walnut") to a category of food-related terms (e.g., <ingredient>, <nut ingredient>)”; col. 6, lines 29 – 53, “text in separate paragraph nodes is sequenced into separate segments, and two blocks of text in a paragraph node may be sequenced into separate segments if there is a line break between the two blocks of text”; col. 7, lines 1-22, “the candidate recipe is a recipe by comparison of a measure of confidence to a threshold confidence”; col. 11, lines 14 - 38, “recipe component exceed a minimum threshold for component classification”; one or more features - fig. 11, “Bosc Pear”, “Barlett Pear” belong to “Pear” category; col. 7, lines 29 - 52, “FIG. 6 is a flowchart illustrating a method of training a recipe model used to extract classified recipe text from a recipe”; fig. 5 shows an example of a recipe; wherein it includes text description and punctuations).  Therefore, in view of Feller, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Elitok, by standardizing the text description as taught by Feller, in order to produce the classified recipe text from a recipe extracted from a recipe source. Recipe sources may contain various webpages or other structured documents, not all of which contain recipes. The recipe server retrieves a candidate recipe from a recipe source, attempts to extract recipe content, and optionally verifies whether the candidate recipe indeed contains recipe content (Feller, col. 2, lines 1 – 11).

8. One or more non-transitory computer-readable media having a plurality of instructions stored thereon, the instructions, in response to execution by a processor of a network-side computing device in communication with a crowd-sourced database of data records of food items, provide the computing device with a food item categorization engine operable to: 
receive, in a training mode, a training food data set including a plurality of text descriptions of a plurality of food items and a corresponding association of each of the plurality of food items of the training food data set with one or more food categories of a plurality of food categories; 
extract one or more features from each text description of the training food data set to generate a feature set for each food item of the training food data set; 
analyze the feature set for each food item of the training food data set to determine sets of food categorization features that correlate to individual ones of the one or more food categories, wherein the sets of food categorization features are defined by a plurality of category vectors, each of the category vectors associated with one of the food categories; 
receive, in an operational mode, a data record including a text description of a food item from a client-side application configured to log consumption of food items, wherein the received data record is selected by the user as being indicative of a consumed item, the data record being provided from the database of crowd-sourced data records of food items; 
standardize the text description of the food item included with the received data record; 
analyze one or more individual words and/or characters of the text description of the food item to create a numerical vector representative thereof; 
automatically select one or more food categories with which to associate the received data record and associated food item based at least in part on a result of a comparison of the numerical vector to the plurality of category vectors associated with individual ones of the one or more food categories, wherein the comparison is accomplished by matrix-vector multiplication wherein the plurality of category vectors associated with individual ones of the one or more food categories define a matrix that is multiplied by the numerical vector; 
amend the data record associated with the food item in the database to include the automatically selected one or more food categories; and
select the amended data record based on the one or more food categories (See claim 1 rejection above). 

14. A server apparatus, comprising: 
at least one transceiver; 
a storage apparatus configured to store a plurality of instructions of a food categorization engine; and 
one or more processors configured to execute the plurality of instructions of the food categorization engine, which when executed cause the server apparatus to: 
receive, in a training mode, a training food data set including a plurality of text descriptions of a plurality of food items and a corresponding association of each of the plurality of food items of the training food data set with one or more food categories of a plurality of food categories, the training food data set provided from a database of crowd-sourced data records of food items entered into the database by a plurality of users of a fitness management system; 
extract one or more features from each text description of the training food data set to generate a feature set for each food item of the training food data set; 
analyze the feature set for each food item of the training food data set to determine sets of food categorization features that correlate to individual ones of the one or more food categories, wherein the sets of food categorization features are defined by a plurality of category vectors, each of the category vectors associated with one of the food categories; 
receive, in an operational mode, at the transceiver an input from a client device comprising a data record including a description of a food item, wherein the received data record is indicative of a consumed item, the data record being provided from the database of crowd-sourced data records; 
standardize the description of the food item to create a plurality of tokens representative of one or more individual words and/or characters thereof; 
convert the plurality tokens to a numerical vector; 
compare the numerical vector to a plurality of sets of the plurality of category vectors, each set being associated to a respective one of a plurality of food categories, wherein said comparison is accomplished by matrix-vector multiplication wherein the plurality of category vectors define a matrix that is multiplied by the numerical vector; 
based on the comparison, identify a one of the plurality of food categories associated to a one of the plurality of sets of the plurality of category vectors to which the numerical vector matches within a predetermined threshold; 
amend the data record to include the identified one of a plurality of food categories, the data record associated with the description of the food item in the database; and select the amended data record from the database based on the identified one of the plurality of food categories (See claim 1 rejection above). 

Re claim 2:
2. The method of claim 1, further comprising: selecting the amended data record based on the one or more food categories; and transmitting data from the amended data record to the user for display on the client device (Elitok, figs. 6 - 10). 

Re claim 3:
3. The method of claim 1 further comprising: 
establishing, by the food categorization engine, one or more associations of the food item with the one or more food categories in a food data storage arrangement of a fitness management system, wherein the food categories are food nutrient categories (Elitok, [0116]), and wherein each of the data records are entered by users of the fitness management system; wherein the act of establishing the one or more associations comprises one or more of: adding one or more text identifiers descriptive of the one or more categories to a category field associated with the text description of the food item; and adding an identifier from the text description of the food item to a food item field of each of the one or more food categories (Elitok, figs. 6 - 10). 

Re claims 6 - 7:
6. The method of claim 1 wherein the training food data set is a first training food data set, the method further comprising: receiving, by the food categorization engine, a second training food data set including a second plurality of text descriptions of a second plurality of food items, the second training food data set omitting corresponding associations thereof with one or more of the plurality of food categories; extracting, by the food categorization engine, one or more features from each text description of the second training food data set in order to generate a feature set for each food item of the second training food data set; and analyzing, by the food categorization engine, the feature set for each food item of the second training food data set to identify one or more possible food categories therefor based at least in part on a common set of one or more features that correlate to individual ones of the one or more food categories (Elitok, figs. 6 – 10; [0116], “food categories (such as vegetables, fruits, meat, etc.) and/or subcategories (such as dark or light meat, low-fat content or high fat content cheese, etc.”; [0122], “selection of an individual ingredient such as sodium, vitamin C, fat or protein, for example, or a selection of the ingredient category such as minerals, vitamins, macro, for example, or the user may also change a weighting factor”). 

7. The method of claim 6, further comprising: generating a series of questions concerning the one or more possible food categories identified for each food item of the second training food data set; and adjusting the common set of one or more features based on answers for the series of questions received from one or more of a plurality of users (Elitok, figs. 6 – 10 include a plurality of questions; Abstract, “at least one patient and/or the group of patients”). 

Re claim 9:
9. The computer-readable media of claim 8, wherein the food item categorization engine is further configured to store the numerical vector with a plurality of numerical vectors associated with the individual ones of the one or more food categories in a food data storage arrangement of a fitness management system (Elitok, [0131], “a weighted average for the grading level of a food product is preferably achieved by summing up the grading level values ai (e.g. i=1, 2 or 3) of the graded food ingredients multiplied by the weighting factor for the individual grading of the food ingredients and dividing the resulting sum by the sum of the weighting factors of all gradings of the food ingredients”; [0011], “a step of applying the food ingredient grading scheme to at least part of the food database for achieving a grading or rating or classification or rank for at least part of the food products”; [0012]; Elitok teaches a matrix of ingredients x weighting factors (vector) to calculate a score of a food product). 

Re claim 10:
10. The computer-readable media of claim 8, wherein the food item categorization engine is further configured to: add one or more identifiers of the respective one or more categories to a category field of the data record of the food item; and add an identifier of the food item to a food item field of a data record of each of the one or more food categories (Elitok, figs. 6 – 10; [0116], “food categories (such as vegetables, fruits, meat, etc.) and/or subcategories (such as dark or light meat, low-fat content or high fat content cheese, etc.”; [0122], “selection of an individual ingredient such as sodium, vitamin C, fat or protein, for example, or a selection of the ingredient category such as minerals, vitamins, macro, for example, or the user may also change a weighting factor”). 

Re claim 11:
11. The computer-readable media of claim 8, wherein the analysis of the text description further comprises extraction of one or more features from the numerical vector of the food item; and wherein the food item categorization engine is further configured to select the one or more food categories with which to associate the food item based at least in part on the features extracted from the numerical vector of the food item (Elitok, figs. 6 – 10 includes ingredient values and category). 

Re claim 12:
12. The computer-readable media of claim 8, wherein the food item categorization engine is further configured to: transmit an association of the data record for the food item and the selected one or more food categories to the client-side application thereby enabling the application to indicate in said logged consumption of food items a quantity of consumption in each of a plurality of food categories (Elitok, fig. 1, 62 – “Remote Computer”; 0; [0116], “food categories (such as vegetables, fruits, meat, etc.) and/or subcategories (such as dark or light meat, low-fat content or high fat content cheese, etc.”; [0122], “selection of an individual ingredient such as sodium, vitamin C, fat or protein, for example, or a selection of the ingredient category such as minerals, vitamins, macro, for example, or the user may also change a weighting factor”; [0139], “the food product presenting field presents all graded food products achieved from the food database 100 and which belong to the food category and/or the food subcategory defined or input in the input fields 164”). 

Re claim 13:
13. The computer-readable media of claim 8 wherein comparison of the numerical vector to a plurality of category vectors comprises, identification of one of the plurality of food categories associated to one of the plurality of category vectors to which the numerical vector matches within a predetermined threshold (Elitok, figs. 6 – 10; [0118], “a content of 0 to 10 g (or less than 10 g) fat in 100 g of a food product is regarded as good, a content of 10 g to 15 g fat in 100 g of a food product is grated as neutral and a even higher fat content is graded as bad”; fig. 6, “Good: From: To [%]”, “Neutral From: To [%]” threshold). 

Re claims 15 – 16, 18 – 19:
15. The server apparatus of claim 14, wherein the execution of the food categorization engine further causes the server apparatus to: transmit data from the amended data record and the identified one of the plurality of food categories to the client device via the at least one transceiver, the client device configured to run at least one fitness management application thereon which is configured to utilize the identified one of the plurality of food categories in a running log of a user's consumption across each of the plurality of food categories during a time period (Elitok, [0023], “one patient comprises receiving meal composition input by the user for achieving the composition of at least one meal, such as breakfast, lunch, or dinner, composed of graded food products”; [0122], “A name for this new food-basket(s) can be input via a name input field 146”; figs. 6 – 10; [0149], “The nutrition plan 212 defines or comprises an assigned diet program that is preferably prescribed for a certain period of time”). 

16. The server apparatus of claim 14, wherein the one or more processors are further configured to execute a plurality of instructions of a network-side fitness management application, which when executed causes the server apparatus to: utilize the identified one of the plurality of food categories in a running log of a user's consumption across each of the plurality of food categories during a time period; and cause the at least one transceiver apparatus to transmit the running log to a client-side fitness management application run at the client device (Elitok, [0023], “one patient comprises receiving meal composition input by the user for achieving the composition of at least one meal, such as breakfast, lunch, or dinner, composed of graded food products”; [0122], “A name for this new food-basket(s) can be input via a name input field 146”; figs. 6 – 10; [0149], “The nutrition plan 212 defines or comprises an assigned diet program that is preferably prescribed for a certain period of time”; fig. 1, 62 – “Remote Computer”). 

18. The server apparatus of claim 14, wherein the execution of the food categorization engine further causes the server apparatus to: associate the description of the food item to the identified one of the plurality of food categories by placing the numerical vector in the one of the plurality of sets of the plurality of category vectors (Elitok, [0131], “a weighted average for the grading level of a food product is preferably achieved by summing up the grading level values ai (e.g. i=1, 2 or 3) of the graded food ingredients multiplied by the weighting factor for the individual grading of the food ingredients and dividing the resulting sum by the sum of the weighting factors of all gradings of the food ingredients”; [0011], “a step of applying the food ingredient grading scheme to at least part of the food database for achieving a grading or rating or classification or rank for at least part of the food products”; [0012]; Elitok teaches a matrix of ingredients x weighting factors (vector) to calculate a score of a food product). 

19. The server apparatus of claim 14, wherein the one or more processors are further configured to execute a plurality of instructions of a food categorization engine training application, which when executed causes the server apparatus to: generate the plurality of sets of the plurality of category vectors for each of the plurality of food categories (Elitok, [0131], “a weighted average for the grading level of a food product is preferably achieved by summing up the grading level values ai (e.g. i=1, 2 or 3) of the graded food ingredients multiplied by the weighting factor for the individual grading of the food ingredients and dividing the resulting sum by the sum of the weighting factors of all gradings of the food ingredients”; [0011], “a step of applying the food ingredient grading scheme to at least part of the food database for achieving a grading or rating or classification or rank for at least part of the food products”; [0012]; Elitok teaches a matrix of ingredients x weighting factors (vector) to calculate a score of a food product). 

Re claims 4 – 5, 17, 20:
4. The method of claim 1, wherein the act of standardizing comprises removing nonstandard words and/or characters from the one or more individual words and/or characters of the text description of the food item further and includes one or more of: removing non-English characters from the one or more individual words and/or characters of the text description of the food item; removing numeric words from the one or more individual words and/or characters of the text description of the food item; removing words related to quantities from the one or more individual words and/or characters of the text description of the food item; removing punctuations from the one or more individual words and/or characters of the text description of the food item; and removing special characters from the one or more individual words and/or characters of the text description of the food item (Feller, col. 9, line 54 - col. 10, line 41, "The language model uses the knowledge graph to broaden a language model from a particular food-related term (e.g., "walnut") to a category of food-related terms (e.g., <ingredient>, <nut ingredient>). For the previous example, the language model density feature generator 325 recognizes that "cut" is a cooking technique, that "pears" are an ingredient, that "quarter" is a number, and that "inch" is a unit of measurement. Thus, the language model determines the probabilities of segment classification for the phrase "<cooking technique> the <ingredient> into <#> <unit of measure> cubes.""). 

5. The method of claim 1, wherein: the act of analyzing the one or more individual words and/or characters of the text description of the food item comprises extracting one or more features of the food item from the text description; and the act of selecting the one or more food categories with which to associate the food item is based at least in part on the extracted features (Feller, col. 9, line 54 - col. 10, line 41, "The language model uses the knowledge graph to broaden a language model from a particular food-related term (e.g., "walnut") to a category of food-related terms (e.g., <ingredient>, <nut ingredient>). For the previous example, the language model density feature generator 325 recognizes that "cut" is a cooking technique, that "pears" are an ingredient, that "quarter" is a number, and that "inch" is a unit of measurement. Thus, the language model determines the probabilities of segment classification for the phrase "<cooking technique> the <ingredient> into <#> <unit of measure> cubes.""). 

17. The server apparatus of claim 14, wherein the execution of the food categorization engine further causes the server apparatus to: process the tokens via removal of nonstandard words and/or characters therefrom (Feller, col. 9, line 54 - col. 10, line 41, "The language model uses the knowledge graph to broaden a language model from a particular food-related term (e.g., "walnut") to a category of food-related terms (e.g., <ingredient>, <nut ingredient>). For the previous example, the language model density feature generator 325 recognizes that "cut" is a cooking technique, that "pears" are an ingredient, that "quarter" is a number, and that "inch" is a unit of measurement. Thus, the language model determines the probabilities of segment classification for the phrase "<cooking technique> the <ingredient> into <#> <unit of measure> cubes.""; col. 7, lines 29 - 52, “FIG. 6 is a flowchart illustrating a method of training a recipe model used to extract classified recipe text from a recipe”; fig. 5 shows an example of a recipe; wherein it includes text description and punctuations;  Feller extracts text from a recipe source and it ignores (removes) punctuations). 

20. The server apparatus of claim 19, wherein the execution of the food categorization engine training application generates the plurality of sets of the plurality of category vectors for each of the plurality of food categories by causing the server apparatus to: receive a plurality of training data from a plurality of client devices in communication with the server apparatus, each of the plurality training data comprising at least a description of a food item and a corresponding association of the food item to one or more of the plurality of food categories; for each of the plurality of training data, standardize the description of the food item to create a plurality of tokens representative of one or more individual words and/or characters thereof; convert the plurality tokens associated with each of the plurality of training data to a numerical vector (Feller, col. 9, line 54 - col. 10, line 41, "The language model uses the knowledge graph to broaden a language model from a particular food-related term (e.g., "walnut") to a category of food-related terms (e.g., <ingredient>, <nut ingredient>). For the previous example, the language model density feature generator 325 recognizes that "cut" is a cooking technique, that "pears" are an ingredient, that "quarter" is a number, and that "inch" is a unit of measurement. Thus, the language model determines the probabilities of segment classification for the phrase "<cooking technique> the <ingredient> into <#> <unit of measure> cubes.""; col. 7, lines 29 - 52, “FIG. 6 is a flowchart illustrating a method of training a recipe model used to extract classified recipe text from a recipe”; fig. 5 shows an example of a recipe; wherein it includes text description and punctuations;  Feller extracts text from a recipe source and it ignores (removes) punctuations); and place individual ones of the numerical vectors into one or more of the plurality of sets of a plurality of category vectors based on the associations in the training data (Elitok, [0131], “a weighted average for the grading level of a food product is preferably achieved by summing up the grading level values ai (e.g. i=1, 2 or 3) of the graded food ingredients multiplied by the weighting factor for the individual grading of the food ingredients and dividing the resulting sum by the sum of the weighting factors of all gradings of the food ingredients”; [0011], “a step of applying the food ingredient grading scheme to at least part of the food database for achieving a grading or rating or classification or rank for at least part of the food products”; [0012]; Elitok teaches a matrix of ingredients x weighting factors (vector) to calculate a score of a food product; [0023], “one patient comprises receiving meal composition input by the user for achieving the composition of at least one meal, such as breakfast, lunch, or dinner, composed of graded food products”; [0122], “A name for this new food-basket(s) can be input via a name input field 146”; figs. 6 – 10; [0149], “The nutrition plan 212 defines or comprises an assigned diet program that is preferably prescribed for a certain period of time”).

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Paragraph [0011] of Elitok merely discloses applying a grading scheme to a food database in order to achieve a grading/classification/rank for at least a part of the food products. However, there is no disclosure in Elitok that this grading scheme is accomplished as part of a particular mode of operation for the food categorization engine, and particularly a "training mode." Training modes are specifically associated with machine learning techniques, and no machine learning of any sort is disclosed in Elitok. Instead, Elitok merely discloses the application of a grading scheme to the records of a food database. The grading scheme disclosed in Elitok is accomplished outside of any disclosed training mode or any other identified mode of operation of the food categorization engine.
The Office respectfully submits that Elitok teaches a food categorization engine … operating in a training mode.   Elitok‘s food categorization engine allows users to grade (or rate or classify or rank) a food item / ingredient / plan (Elitok, [0011]) and create one or more food item / ingredient / scheme (Elitok, [0120]).   Hence, the parameters of food items in the database are being updated (or trained) by said users.   The alleged machine learning techniques associated with “training mode” are not included in the claims, nor mentioned in the Applicant’s original specifications. 

Applicant argues:
Paragraph [0147] ofElitok merely discloses a diet program database comprising a plurality of diet program schemes. None of these diet programs is disclosed as being  crowdsourced." Moreover, none of these diet program schemes is disclosed as being part of a "training food data set." In contrast to the claimed invention, paragraph [0147] ofElitok discloses that the diet program schemes are comprised of a plurality of diet program elements including physical activity schemes and/or nutrition goal schemes and/or food ingredient grading schemes and/or diet schemes. There is simply no disclosure in Elitok that the diet program schemes are "crowd sourced" in any manner. Moreover, there is no disclosure in Elitok that the diet program schemes are provided as part of a "training food data set" (i.e., as part of a machine learning process).
As indicated above, Elitok‘s food categorization engine allows users to grade (or rate or classify or rank) a food item / ingredient / plan (Elitok, [0011]) and create one or more food item / ingredient / scheme (Elitok, [0120]).   Hence, the parameters of food items in the database are being updated (or trained) by said users.  The food items in the Elitok’s database are being created and updated by a group of users (crowdsourced). 

Applicant argues:
Paragraph [0131] of Elitok discloses that a weighted average for the grading level of a food product may be achieved by summing up grading level values, multiplying by a weighting factor for the individual grading, and dividing by the sum of the weighting factors of all gradings. However, this is not the same as defining feed categorization features that are defined by a plurality of category vectors. No such category vectors of any sort are disclosed in Elitok. Accordingly, Elitok does not disclose "analyzing ... the feature set for each food item of the training food data set to determine sets of food categorization features ... defined by a plurality of category vectors," as set forth in claim 1
Claim 1 recites “wherein the sets of food categorization features are defined by a plurality of category vectors, each of the category vectors associated with one of the food categories”.  The Office’s interpretation of food category features is consistent with Application’s specification; where applicant defines food category: fruit, vegetable, dairy, egg…etc. (See applicant’s specification, [0022]).  
Elitok teaches: sets of food categorization features and each of the category vectors associated with one of the food categories (Elitok, [0116], “categories of specific (predetermined or predeterminable) food products and/or specific (predetermined or predeterminable) food categories (such as vegetables, fruits, meat, etc.) and/or subcategories (such as dark or light meat, low-fat content or high fat content cheese, etc.)”; [0076], “the at least one food ingredient grading scheme defines at least one grading or rating or classification or rank for at least one food ingredient, such as vitamins, proteins, fats, sodium, iron etc.”).

Applicant argues:
While Elitok does disclose a grade level for a food product at paragraph [0131], there is no disclosure of any "numerical vector representative of the text description" of a food item. Instead, paragraph [0118] of Elitok specifically discloses that the grading or rating classification for a food ingredient is "based on nutrition requirements in connection with a particular disease." Moreover, the disclosed "grades" for foods in Elitok are scalar quantities, not vectors. Thus, the food item "grades" in Elitok are simply not vectors "representative of a text description" of a food. Furthermore, the "weighting factor" disclosed in paragraph [0012] of Elitok is also not the same as the claimed "vector" representative of the text description of each food item. Accordingly, Elitok does not disclose claimed "generating a numerical vector representative [of the text description of each food item]," as set forth in claim 1,
Paragraph [0131] of Elitok discloses multiplying graded level values for food ingredients by a weighting factor. However, this simple multiplication of scalar values in Elitok is not the same as the claimed multiplication of a numerical vector by a matrix. In the event the examiner considers to be the scalar multiplication disclosed in Elitok to be the same as the claimed vector by matrix multiplication, further clarification of this position is respectfully requested. 
Elitok teaches: sets of food categorization features and each of the category vectors associated with one of the food categories (Elitok, [0116], “categories of specific (predetermined or predeterminable) food products and/or specific (predetermined or predeterminable) food categories (such as vegetables, fruits, meat, etc.) and/or subcategories (such as dark or light meat, low-fat content or high fat content cheese, etc.)”; [0076], “the at least one food ingredient grading scheme defines at least one grading or rating or classification or rank for at least one food ingredient, such as vitamins, proteins, fats, sodium, iron etc.”).  [0131], “a weighted average for the grading level of a food product is preferably achieved by summing up the grading level values ai (e.g. i=1, 2 or 3) of the graded food ingredients multiplied by the weighting factor for the individual grading of the food ingredients and dividing the resulting sum by the sum of the weighting factors of all gradings of the food ingredients”; [0011], “a step of applying the food ingredient grading scheme to at least part of the food database for achieving a grading or rating or classification or rank for at least part of the food products”; [0012]).  
As shown above, the description of a food product in Elitok is a matrix, because it includes a table of ingredients. Each ingredient includes multiples nutritional values, grades and weight factors.  Hence, the descriptions of the food product is “summing up the grading level values ai (e.g. i=1, 2 or 3) of the graded food ingredients multiplied by the weighting factor for the individual grading of the food ingredients”.   

The nonstatutory double patenting rejections of claims 1 – 20 have been withdrawn in view of the Terminal Disclaimer filed on 1/12/2022. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715